Citation Nr: 9928218	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-19 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the left ankle. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on periods of active duty from September 
1957 to February 1972. 

This case was previously comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Montgomery, Alabama, Regional Office (hereinafter RO).  
As requested by the Board in its March 1999 remand, the RO 
contacted the veteran to determine his wishes with respect to 
attending hearing in connection with his claim.  The veteran 
responded in April 1999 that he wished to withdraw his 
request for a hearing, and the case is now is now properly 
before the Board for appellate review.  

As additional development with respect to the issue of 
service connection for post-traumatic stress disorder is 
necessary, this issue will be addressed in the remand 
attached to the end of this decision.  The RO has considered 
this issue well grounded, and the Board considers the issue 
well grounded as well.

The attention of the RO is directed to the veteran's VA Form 
9 dated in December 1997 in which he raised issues that are 
not currently properly before the Board, to include service 
connection for anxiety disorder/depression for which the 
veteran claims he received treatment during service and 
hypertension.  Any indicated development in connection with 
these issues should be undertaken by the RO.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue of entitlement to a 
compensable rating for residual of a fracture of the left 
ankle has been obtained.  

2.  The most recent VA examination of the left ankle showed 
no joint swelling, normal strength, a full range of motion, 
and no evidence of pain or tenderness.

3.  There are no extraordinary factors associated with 
residuals of the service-connected left ankle fracture 
productive of an unusual disability picture so as to warrant 
consideration of an extraschedular rating. 


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a left 
ankle fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.31, 4.71a, 
Diagnostic Code (DC) 5271 (1998).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim for an increased rating 
for residuals of a left ankle fracture is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled with regard to this 
issue as there is no indication that there are other records 
available that would be pertinent to the adjudication of the 
claim for an increased rating for residuals of a left ankle 
fracture.  

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Full dorsiflexion of the ankle is to 20 degrees and full 
plantar flexion of the ankle is to 45 degrees.  
38 C.F.R. § 4.71, Plate II.  

A compensable (10 percent) rating for limitation of motion of 
the ankle requires moderate limitation of motion.  
38 C.F.R. § 4.71a, DC 5271.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for compensable evaluation are not met.  
38 C.F.R. § 4.31.

Turning to a summary of the relevant evidence and procedural 
history, service connection for residuals of a fracture of 
the left ankle was granted by a May 1973 rating decision.  A 
noncompensable rating was assigned, and this rating has 
remained in effect until the present time.  Evidence of 
record at that time included service medical records 
reflecting treatment for a comminuted non-displaced fracture 
of the left distal fibula sustained in December 1971.  The 
post-service evidence of record contains no evidence of 
significant treatment for a left ankle disability, and the VA 
examination conducted in October 1997 showed no 
abnormalities, pain, tenderness, limitation of motion or 
swelling in the left ankle.  The veteran did complain to the 
examiner at that time that his left ankle hurt after 
prolonged periods of walking (greater than 4-5 miles).  The 
x-ray of the distal tibia was said to be normal except for 
deformity of the distal fibula.  The pertinent diagnosis was 
posttraumatic arthritis of the left ankle.  

Applying the pertinent legal criteria to the evidence 
summarized above, the most probative evidence to consider are 
the objective findings from the most recent VA examination 
completed in October 1997.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  The Board also notes, however, that all pertinent 
evidence for the appeal period will be considered.  Given the 
lack of any objective findings of limitation of motion or 
other significant disability in the left ankle shown upon VA 
examination in October 1997, the Board concludes that a 
compensable rating for the service-connected left ankle 
disability is not warranted.  In addition, as arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, and no limitation of motion is shown in the left 
ankle by objective evidence, an increased rating based on the 
presence of arthritis is also not warranted.  See 
38 C.F.R. § 4.71a, DC 5003.  

The record does not currently demonstrate malunion of the 
tibia and fibula.  As such, a compensable evaluation under 
the provisions of 38 C.F.R. Part 4 DC 5262 is not warranted.

Also weighed by the Board were the provisions of 
38 C.F.R. §§ 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, there is 
no objective evidence of pain in the left ankle or any 
functional impairment due to such pain.  The Board has also 
considered by the provisions of 38 C.F.R. § 3.321(b)(1), 
which state that when the disability picture is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  To this end, the Board notes 
that no hospitalization or evidence of marked interference 
with employment due to the veteran's service-connected left 
ankle disability is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).

In reaching the conclusions above, the Board has considered 
the "positive" evidence represented by the assertions with 
regard to pain in the left ankle, but finds the probative 
weight of this evidence to be overcome by the "negative" 
clinical evidence contained in the reports from the October 
1997 VA examination.  See Francisco, 7 Vet. App. at 55; 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
Accordingly, the claim must be denied.  Gilbert, 1 Vet. App. 
at 49.  


ORDER

Entitlement to a compensable rating for residuals of a 
fracture of the left ankle is denied.   


REMAND

After reviewing the evidence of record, the Board concludes 
that additional development with regard to the veteran's 
claim for entitlement to service connection for post-
traumatic stress disorder is necessary.  As noted above, the 
RO has considered the claim to be well-grounded, and the 
Board agrees.

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).  If 
the claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  Id.  However, these 
awards need not be present to establish that the appellant 
was engaged in combat.  See 64 Fed. Reg. 32807-32808 (June 
18, 1999) (to be codified at 38 C.F.R. § 3.303(f) (1999).

The veteran contends that as a result of stressors during 
service in the Vietnam War, to include being exposed to 
mortar and rocket attacks and witnessing the transport of 
dead bodies, he suffers from post-traumatic stress disorder.  
While the veteran's service personnel records reflect service 
in Vietnam during the War, the veteran's military 
occupational specialty and awards documented therein do not 
on their face reflect combat duty.  In addition, while post-
traumatic stress disorder was diagnosed by a VA psychologist 
following a July 1998 VA examination, a VA psychiatrist who 
examined the veteran in October 1997 did not at that time 
include post-traumatic stress disorder as part of the 
diagnosis.  Accordingly, because the pertinent evidence of 
record is essentially in conflict, this case must be REMANDED 
to the RO for the following development:  

1.  The RO should provide the veteran 
with an opportunity to furnish additional 
information with regard to the events and 
incidents he cites as stressors, as 
necessary.  In particular, the RO should 
advise him that he should furnish 
information as specific as possible as to 
the names, dates, and places of such 
events, and the persons involved therein.

2.  The RO is contact the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly the 
U.S. Army and Joint Services 
Environmental Support Group (ESG)) or 
other appropriate organization to 
determine whether any of the veteran's 
units would have been exposed to rocket 
attacks or other combat during the 
veteran's service with these units in 
Vietnam.  Additional information 
regarding causalities in the veteran's 
units could possibly be obtained from the 
National Archives and Records 
Administration (NARA), and unit 
verification could be obtained from the 
Official Military Personnel File (OMPF).  
In this regard, the service personnel 
records appear to reflect service in 
Vietnam with the 4th Engineering 
Battalion of the 4th Infantry Division 
from June 1967 to December 1967 and an 
engineering battalion unit attached to 
the headquarters of the 4th Infantry 
Division from December 1967 to June 1968.  
He also apparently served in Vietnam with 
the 497th Engineering Company from 
October 1969 to October 1970 and with a 
unit headquartered at a depot in Long 
Binh from November 1971 to November 1972.  
All requests, negative responses, and 
information obtained should be associated 
with the claims file.  The veteran should 
also be notified of any negative results.  
38 C.F.R. § 3.159 (1998).

3.  Thereafter (and whether additional 
documents are received or not), the 
veteran should be scheduled for a 
complete VA psychiatric examination by, 
if possible, a board of two 
psychiatrists.  The examiners should, 
based on sound medical judgment and all 
available medical records, and any 
testing deemed appropriate, determine the 
veteran's current mental status, 
including any diagnoses of a current 
psychiatric disorder.  If any psychiatric 
disorder is diagnosed, the examiner 
should comment on the relationship, if 
any, which may exist between the disorder 
claimed by the veteran on appeal, to the 
psychiatric disorder diagnosed.  In this 
respect, the examiner should attempt to 
reconcile the multiple diagnoses of 
record based on his or her review of the 
all of the evidence of record following 
completion of the above requested 
evidentiary development.

Specifically, a definitive determination 
should be made as to whether the criteria 
for a diagnosis of post-traumatic stress 
disorder are met, and if so, whether this 
disorder is related to active duty 
service, alcohol abuse, or to some other 
event or occurrence.  In this regard, 
consideration of the in-service and post-
service evidence of alcoholism should be 
documented by the examiner.  If the 
diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner must specify the "stressors" 
which he or she found to be sufficient to 
have caused the disorder and the factual 
basis relied upon in making that 
determination.   All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims file must be provided to the 
examiners for review prior to the 
examination.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Following completion of the requested development, the RO 
should review the evidence and determine whether the 
veteran's claim for service connection for post-traumatic 
stress disorder may be granted.  If this claim is denied, the 
veteran and his representative should be issued a 
supplemental statement of the case, to include citations to 
the relevant laws and regulations as needed, and the case 
should be returned to the Board for further appellate review.  
The purpose of this REMAND is to assist the veteran in the 
development of his appeal and comply with legal requirements, 
and the Board does not intimate an opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals







